Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140993(7)                                                                                            Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  MELISSA BURWELL,                                                                                    Alton Thomas Davis,
           Plaintiff,                                                                                                    Justices


  v                                                                 SC: 140993

  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 26, 2010
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2010                    _________________________________________
         d1018                                                                 Clerk